Citation Nr: 1204110	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  05-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of right foot fracture.

2.  Entitlement to service connection for bilateral foot arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to November 1974 and from August 1979 to August 1983.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2004 rating decision of the VA Regional Office (RO) in Montgomery, Alabama that declined to reopen the claims of entitlement to service connection for right foot fracture residuals and bilateral foot arthritis.

The Veteran was afforded a personal hearing in October 2009 before the undersigned Acting Veterans Law Judge sitting at Montgomery, Alabama.  The transcript is of record.

By decision dated in January 2010, the Board reopened the claims of entitlement to service connection for right foot fracture residuals and bilateral foot arthritis, and remanded the matters for further development.  The case has since been returned to the Board for disposition.

The Board observes that during the October 2009 hearing, the Veteran appears to have raised the issues of entitlement to service connection for cold injury residuals of the feet and a back disorder.  These matters are referred to the RO for clarification and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.







REMAND

In the previous remand, the Board requested a VA medical examination to determine the nature and etiology of any foot disability, including the claimed right foot fracture.  The Veteran underwent such an examination in October 2010, but the medical opinion contained in the examination report is insufficient.  Specifically, the examiner stated that a relationship between current right foot findings and an in-service injury could not be determined "without resort to mere speculation."

In the similar case of Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated two denials on the basis that the Board had erred in relying upon two examination reports in which the examiners stated that they were unable to provide an etiological opinion "without resort to mere speculation."  The Court made it plain that such opinions are only to be relied upon under very limited circumstances.  Specifically, the Court acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained, or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  To rely upon such a statement, however, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

Given the facts of this case and the holding of Jones, the Board finds that clarification from the VA examiner (or another qualified medical professional) is needed prior to a final Board adjudication in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file must be returned to the VA examiner who conducted the October 2010 examination (or another qualified medical professional, if the prior examiner is unavailable).  This medical professional should assess the Veteran's current foot diagnoses and indicate whether any such diagnoses, including the claimed right foot fracture, are at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to active service.  All opinions must be supported by a definite (i.e., no references to "speculation") and detailed rationale in a typewritten addendum.

2.  Then, the claims must be readjudicated.  If the determination of either claim is unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


